 Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 1 of 19 PageID# 1100




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


UNITED STATES OF AMERICA


V.                                                             Criminal No. 3:12CR144


RACHEL MASINGENE,

      Petitioner.


                              MEMORANDUM OPINION
                    (Denying Petition for Writ of Error Coram Nobis)

       Rachel Masingene, a former inmate proceeding by counsel, brings this Motion for

Writ ofError Coram Nobis ("Petition for Writ ofError Coram Nobis," ECF No. 91). The

Government has responded, asserting that Masingene lacks entitlement to reliefthrough a

Petition for Writ ofError Coram Nobis. (ECF No. 102.) By Memorandum Order entered

on June 4, 2020,the Court directed the parties to inform the Court as to whether

Masingene was still detained, the current status of her deportation proceedings, and what

impacts her current status might have on her Petition for Writ of Coram Nobis. Both

parties have filed a response. For the reasons set forth below, the Petition for Writ of

Error Coram Nobis will be denied.


                                 I.      BACKGROUND


       Masingene was born in the Democratic Republic of Congo("DRC")but came to

the United States as a refugee in 2000 and became a Legal Permanent Resident in 2003.

(ECF No. 92-1 at 4.) On June 15, 2012, the Government filed a Criminal Complaint

alleging that between March 2012 and May 2012, Masingene and a co-defendant
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 2 of 19 PageID# 1101




knowingly persuaded, induced, and enticed an individual to travel in interstate commerce

to engage in prostitution, in violation of 18 U.S.C. § 2242(a); and, on May 11, 2012,

Masingene and a co-defendant knowingly transported an individual ''who had not

attained the age of18 years'' in interstate commerce with the intent that the individual

engage in prostitution, in violation of 18 U.S.C. §§ 2423(a), and 2. (EOF No. 1 at 1

(emphasis added).) A conviction for the charge under § 2423(a) would have subjected

Masingene to a mandatory minimum sentence of 10 years or up to life in prison.

       On September 17, 2012,the Government filed a Criminal Information charging

Masingene and a co-defendant with one count of conspiracy to knowingly transport an

individual in interstate commerce with the intent that the individual engage in

prostitution, in violation of 18 U.S.C. §§ 371, 2421. (ECF No. 22 at 1-2.) On September

27, 2012, Masingene waived indictment and pled guilty to the one-count Criminal

Information.(ECF Nos. 25, 26.) the Government's plea offer reduced Masingene's

sentencing exposure to a maximum of5 years by dropping the charge for transporting a

minor under § 2423(a).

       In the Statement ofFacts filed with the Plea Agreement, Masingene agreed that

"the following facts are true and correct, and that had the matter gone to trial, the United

States could have proven them beyond a reasonable doubt:"

              1.     At all times relevant to the information and statement offacts,
       the defendant, RACHEL MICHELLE MASINGENE, was an adult female
       and a resident ofNorth Carolina.
              2.     A juvenile female, JANE DOE,is a victim ofthe crime alleged
       herein. At all times relevant to the information and statement offacts, JANE
       DOE was a resident of Florida, was under the age of 18, and was bom in
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 3 of 19 PageID# 1102




     1998. At all time relevant to the information and statement of facts, JANE
     DOE was thirteen years old.
          3.     From in or about February or March 2012,through in or about
     May 2012, in the Eastern District of Virginia and elsewhere, the defendant,
     RACHEL MICHELLE MASESIGENE, did knowingly conspire with
     Whitney Rachell Hayes ("Hayes") to commit an offense against the United
     States, namely, knowingly transporting an individual in interstate commerce
     with the intent that the individual engage in prostitution, in violation ofTitle
     18, United States Code, Section 2421.
           In furtherance of the conspiracy, and to effect its objects, the
     following overt acts, among others, were committed in the Eastern District
     ofVirginia and elsewhere:
            4.     In or about February or March,2012,the defendant, along with
     Hayes and Korey Jermaine Reynolds ("Reynolds"), met Jane Doe, who was
     thirteen years old, in Miami, Florida. Jane Doe was living on the streets at
     the time and was engaging in prostitution. The defendants, who were
     working as prostitutes and living in Charlotte, North Carolina, at the time,
     told Jane Doe about their life working as prostitutes in Charlotte. Reynolds
     was Hayes's and MASINGENE's pimp.
            5.     The defendants invited Jane Doe to join them and work as a
     prostitute in Charlotte, North Carolina. In or about February or March,2012,
     Reynolds, Hayes, MASINGENE, and Jane Doe traveled from Miami,
     Florida, to Charlotte, North Carolina, intending that MASINGENE, Hayes
     and Jane Doe would engage in prostitution in Charlotte.
            6.     In or about March and April 2012, advertisements were posted
     on websites,including www.backpage.com,in which Hayes, MASINGENE,
     and Jane Doe were advertised as prostitutes. HAYES and Masingene
     explained to Jane Doe how to work as prostitute using internet postings to
     solicit potential customers. Specifically,HAYES and Masingene taught Jane
     Doe how to increase the number of potential customers by posting multiple
     advertisements using pictures of various females obtained from the internet,
     and using different names and phone numbers for each advertisement.
             7.     Jane Doe stayed in various hotels in Charlotte, North Carolina,
     area, along with MASINGENE and Hayes, where all three engaged in acts
     of prostitution. MASINGENE,Hayes, and Jane Doe provided the majority
     of their earnings from prostitution to Reynolds. Jane Doe was informed by
     Reynolds, MASINGEI^ and Hayes that Reynolds was saving their earnings
     from prostitution. On or about May 11, 2012, in Reynolds' vehicle,
     Reynolds, MASINGENE and Hayes transported Jane Doe from Charlotte,
     North Carolina, to Richmond, Virginia, with the intent that HAYES,
     Masingene, and Jane Doe would engage in prostitution in Richmond,
     Virginia. Upon arrival in Richmond, Virginia on or about May 12, 2012,
     Hayes paid for a hotel room for Hayes, MASINGENE,and Jane Doe to stay
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 4 of 19 PageID# 1103




      in and to engage in prostitution while in Richmond, Virginia.
      Advertisements were posted on www.backpage.com, in which Hayes,
      MASINGENE,and Jane Doe were advertised as prostitutes in the Richmond,
      Virginia area.
             8.     While in the Richmond, Virginia area, Jane Doe engaged in
      numerous acts of prostitution. The majority of Jane Doe's earnings from
      prostitution were provided to Reynolds. (All in violation of Title 18, United
      States Code 371).
             The actions taken by the defendant as described above were taken
      willfully and knowingly. The defendant acknowledges that the purpose of
      the foregoing statement of facts is solely to provide an independent factual
      basis for her guilty plea. It does not necessarily identify all of the persons
      with whom the defendant might have engaged in illegal activity.

(EOF No.27 at 1-3.)

      In the Presentence Investigation Report("PSR"),the Probation Officer calculated

Masingene's Criminal History Category at I with an Adjusted Offense Level of28;

however, by pleading guilty she received a 3-point reduction for acceptance of

responsibility, resulting in a Total Offense Level of25. (ECF No. 37 at 29-30.) The

Probation Officer recommended a sentence between 57 to 71 months of incarceration but

restricted it to 57 to 60 months due to the statutory maximum of5 years. {Id. at 29.) The

Probation Officer also recommended 1-3 years ofsupervised release. {Id.)

      During sentencing, Masingene argued that she qualified for a two-level minor role

reduction in her offense level. (ECF No. 102-1 at 71.) The Court agreed, determining

that the appropriate guideline range was 46 to 57 months ofincarceration. {Id. at 80.)

Masingene moved for a downward variance and the Court granted the motion based upon

based upon her lesser role in the offense, her lack of education, her "unfortunate

background," and her mental health. {Id. at 122-25.) The Court determined that a Total

Offense Level of20, with a Criminal History Category of1 was appropriate, resulting in a

                                             4
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 5 of 19 PageID# 1104




guideline range of33 to 41 months. {Id.) On February 14,2013,the Court entered

judgment against Masingene and sentenced her to 36 months of incarceration to be

followed by 3 years of supervised release. (ECF No. 73 at 2-3.) Masingene did not

appeal. Masingene was released from criminal custody to serve the term ofsupervised

release on December 24, 2014. (ECF No.92 at 13.)

      In February 2018, while Masingene was on supervision, she was arrested for

violating the conditions of her supervised release including by, inter alia, missing

counseling appointments, leaving the jurisdiction, and using drugs. (ECF No. 92-5 at 4.)

Nearly four years after her release from criminal custody, Masingene was detained by

United States Immigration and Customs Enforcement("ICE")in late September 2018.

{Id.) Masingene was found to be a deportable alien subject to removal under the

Immigration and Nationality Act due to aggravated felony conviction.• {See ECF

No.92-1 at 4.) During her detention, Masingene filed this Petition for Writ ofError

Coram Nobis, contending that her counsel rendered ineffective assistance by failing to

inform her ofthe immigration consequences of her guilty plea, namely, that she would

face mandatory deportation. (ECF No.92, at 10-14.)

       Subsequently, on February 12, 2020,the Immigration Court ordered her to be

released from detention, and Masingene was released from detention on or around

February 20, 2020. (ECF No. 110-2;see ECF No. 113 at 1.) The Immigration Judge

denied Masingene's application for asylum and her application for withholding of



 Any alien convicted of an "aggravated felony" is deportable. 8 U.S.C. § 1227(a)(2)(iii).
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 6 of 19 PageID# 1105




removal because she was convicted of a "particularly serious crime."(ECF No. 110-2 at

5-6.) Nevertheless, the Immigration Judge granted Masingene's application for deferral

ofremoval under the Convention Against Torture because Masingene demonstrated that

it was "'more likely than not' that[she] will be tortured if she were return to the DRC"

due to her sexual orientation. (Id. at 7-10.) Therefore, Masingene has been released

from detention and her removal has been deferred indefinitely.^

                                      III.    ANALYSIS


       In her Petition for Writ ofError Coram Nobis, Masingene contends that her

counsel rendered ineffective assistance by failing to inform her ofthe immigration

consequences of her guilty plea, namely,that she would face mandatory deportation.

(ECF No. 92 at 5.) Masingene contends that she is entitled to bring a Petition for Writ of

Error Coram Nobis in light ofthe Supreme Court's decision in Padilla v. Kentucky, 559

U.S. 356(2010). In Padilla, the Supreme Court held that the Sixth Amendment requires



^ As Masingene is no longer in custody, the Government argues that
       even though the Immigration Court only ordered MASINGENE's removal be
       deferred and not withheld,and such deferral could theoretically be vacated at some
       future date, such a development seems doubtful. As stated in the Immigration
       Court's Order,"the Congolese government has not made any efforts at all to reduce
       discrimination and violence against homosexual individuals .... Consequently,
       vacating the petitioner's removal order would only occur in the unlikely event that
       the Congolese government were to make drastic changes in their human rights
       record.
(ECF No. 110, at 2.) The Government concludes that Masingene's Petition for Writ of Error
Coram Nobis appears to be moot because she has been allowed to remain in the United States
indefinitely, and it is doubtful that Congo will sufficiently improve their human rights record in
the near future making her removal unlikely. (Id. at 3.) The Court agrees that it could find that
the Petition for Writ of Coram Nobis is moot at this juncture, and that Masingene could file a
new Petition for Writ of Error Coram Nobis at some hypothetical date in the future if her
removal ever became imminent. Nevertheless, because Masingene is not entitled to coram nobis
relief, the Court declines to find her petition moot.
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 7 of 19 PageID# 1106




an attorney for a criminal defendant to provide advice about the risk of deportation

arising from a guilty plea. See id. at 373-74. Masingene argues that she did not make an

earlier challenge to her guilty plea and sentence because she was not seized for

deportation until September 2018, and "[t]his was the first time that [she] learned she had

pled to a crime that would result in her mandatory deportation. Prior to that moment,she

did not know that she faces automatic deportation, and no one advised her of such."

(ECF No. 92, at 14(citing Ex. E,^ 15).) As discussed below, Masingene's statement is

belied by the record.

       An individual seeking coram nobis relief must satisfy four threshold prerequisites:

       First, a more usual remedy (such as habeas corpus) must be unavailable;
       second, there must be a valid basis for the petitioner having not earlier
       attacked his convictions; third, the consequences flowing to the petitioner
       from his convictions must be sufficiently adverse to satisfy Article Ill's case
       or controversy requirement; and, finally, the error that is shown must be "of
       the most fundamental character."


Bereano v. United States, 706 F.3d 568, 576(4th Cir. 2013)(quoting United States v.

Akinsade,686 F.3d 248,252(4th Cir. 2012)). Masingene has established that the

removal consequences of her conviction satisfy the case or controversy requirement and

"a more usual remedy" is not available as she is not "in custody" and cannot file a habeas

petition. See Akinsade,686 F.3d at 252. However, Masingene fails to satisfy the second

and fourth requirements because she lacks a valid basis for not attacking her conviction at

an earlier time and the error is not of a "most fundamental character." See id.

       The Fourth Circuit has explained that,"[a]though there is no firm limitation of

time within which a writ ofcoram nobis will lie, petitioners are required to demonstrate
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 8 of 19 PageID# 1107




'sound reasons exist[] for failure to seek appropriate earlier relief.'" United States v.

Rocky Mountain Corp.,442 F. App'x 875, 876(4th Cir. 2011)(second alteration in

original)(quoting United States v. Morgan,346 U.S. 502, 512(1954)). Masingene fails

to pinpoint with certainty when she actually learned the immigration consequences of her

guilty plea. Masingene indicates that she "do[es] not think" that her counsel, Valencia

Roberts, ever mentioned the immigration consequences of her guilty plea or that she

could be removed to DRC. (ECF No.92-5 at 3.) Masingene avers that the first time that

she ever "heard the word 'ICE' was after sentencing," fi*om her prison case manager who

told her that she was subject to an "'ICE hold.'" {Id.) In December 2014,two weeks

before she was released from prison, her case manager informed her that "the ICE hold

was gone." {Id.) Masingene contends that she "did not know ICE was with immigration,

and it meant[she] would be sent back to the DRC." {Id.) Although Masingene states

that none ofthis was explained to her, she does not indicate that she took any initiative to

leam what any ofthis meant at the time. {Id.)^ Masingene contends she learned that she

"was 'removable'.... because of her conviction" in September 2018 when an ICE

officer at the jail came to talk to her. {Id. at 4.)

       Ms. Roberts asserts that she had represented Masingene for more than a month

before she learned Masingene's citizenship status through Masingene's school records

and social services. (ECF No. 92-6 at 2.) Ms. Roberts indicated that she was surprised




^ Masingene's current counsel makes much of Masingene's intellectual disability to explain why
she would not understand what the terms meant. However, Masingene clearly retained enough
information about ICE and "ICE holds" to swear out a declaration four years later.
                                                8
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 9 of 19 PageID# 1108




that Masingene had not infomied her that she was an immigrant, as, up to that point, Ms.

Roberts believed Masingene to be a United States citizen. {Id. at 3.) Masingene indicates

that Ms. Roberts told her was from the DRC during their discussions. (ECF No. 92-5 at

3.) Ms. Roberts avers that "[b]ecause she did not learn of Ms. Masingene's immigration

status until late in my representation of her,[she] was not focused on the immigration

consequences in this case. Rather, the plea negotiations were focused on Ms.

Masingene's history of abuse, intellectual difficulties, and exploitation in the sex trade."

(ECF No.92-6 at 3.) Ms. Roberts had "no specific recollection oftalking with Ms.

Masingene about the immigration consequences of pleading guilty prior to her guilty

plea" and she had no notes in her file indicating that she had advised Masingene of

potential immigration consequences or "that she was subject to deportation ifshe pled

guilty to the offense." {Id.) Ms. Roberts indicates that she traveled to Charlotte to meet

Masingene's parents in January 2013, prior to sentencing, in order to learn more of her

past. {Id.) At most, Ms. Roberts states that her file shows that she requested

Masingene's alien file from ICE in 2013 following sentencing. {Id.) She notes,"'[i]n

sum, although I believe the negotiated plea agreement was the best deal I could get for

my client, I do not recall advising Ms. Masingene that the crime was a deportable offense

or otherwise might have adverse immigration consequences." {Id. at 4.)

       While Ms. Roberts has no specific recollection of explaining the immigration

consequences of her guilty plea, the record demonstrates that Masingene was aware that

she was not a United States citizen and was warned of potential immigration

consequences several times during her criminal proceedings. The Court initially warned

                                              9
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 10 of 19 PageID# 1109




Masingene about the immigration consequences she might face during the Rule 11

hearing. Masingene readily acknowledged that she was not a U.S. citizen. (Jd.)

Thereafter, the Court explained as follows:

               THE COURT: You understand that if you're not a U.S. citizen your
       plea of guilty to this charge could have immigration consequences? Have
       you discussed those with Ms. Roberts?
               MS. MASINGENE: Yes, sir.
               THE COURT: It is possible that you could be deported as a result of
       this conviction. And should you ever apply for U.S. citizenship, your felony
       conviction could be used against you and would prejudice your right to
       become a U.S. citizen, do you understand?
               MS. MASINGENE: Yes, sir.
               THE COURT: Do you also understand that if you are deported and
       illegally reenter the United States, this conviction could enhance your
       punishment you receive for your illegal reentry, do you understand that?
               MS. MASINGENE: Yes, sir.

{Id. at 15.)

       The PSR specifically states that "Immigration and Customs Enforcement(ICE)

records reflect that the defendant is legally residing in the United States as a permanent

resident; however, if convicted of a felony offense, she may be amenable to removal

proceedings for violations ofthe Immigration Act." (ECF No.37 at 18.) At that

juncture, it was abundantly clear to anyone who read and reviewed the PSR that

Masingene was not a United States citizen and faced potential removal. During

sentencing, Ms. Roberts stated that she had ample opportunity to discuss the PSR with

Masingene and she had no additions or corrections. (ECF No. 102-1 at 3-4.)

Immediately after the Court sentenced Masingene and informed her ofthe terms of her

supervised release, the Court specifically stated to Masingene:

                                              10
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 11 of 19 PageID# 1110




              Now,I mentioned to you that you are to report to the U.S. Probation
       Office within 72 hours of your release. It may very well be because of your
       immigration status that you may be deported to your native country. I do not
       know. That's up to an immigration judge to make that decision. But if you
       are released either from the Bureau of Prisons or from the immigration
       service, within 72 hours I want you in front of the U.S. probation officer.
       They will go over with you all ofthe terms and conditions ofyour supervised
       release and you will sign these. And Ms. Roberts will tell you,they are very
       strictly enforced. I don't want any excuses. When they tell you to do
       something, you do it.

(ECF No. 102-1, at 128-29.) After reviewing specific terms ofsupervised release, the

Court again emphasized:

              And lastly, and most importantly, perhaps you will be required upon
       completion of your sentence to present yourself to a duly authorized
       immigration official ofthe United States Department of Homeland Security
       to determine whether or not you should be deported to your native country.
       That is a decision that will be made by the immigration authorities and not
       by this Court. But if you are deported to your native country, remember you
       may not return without the authority of the Secretary of Homeland Security
       of the Attorney General of the United States, or their duly authorized
       representative.

(ECF No. 102-1, at 130-31.)

       Contrary to Masingene's statements that she only learned she was deportable due

to her guilty plea when she met with ICE in September 2018,the Court explicitly warned

her ofthese consequences at sentencing on February 13, 2013. Indeed,the Court

specifically informed Masingene that"you may be deported to your native country"(ECF

No. 102-1, at 128), and that Masingene was required to surrender herselfto immigration

officials after she completed her terms ofimprisonment. By the conclusion of her

sentencing, Masingene clearly had been warned several times that she faced potential

deportation. In fact, Ms. Roberts explained that, after sentencing, she obtained


                                            11
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 12 of 19 PageID# 1111




Masingene's alien file from ICE. Although it is unclear why Ms. Roberts obtained the

file at thatjuncture or whether she discussed it further with Masingene, the factual basis

of Masingene's claim that counsel failed to warn her that of immigration consequences

was available to Masingene as of February 13, 2013.

       To the extent that Masingene argues that Ms. Roberts failed to explain

immigration consequences prior to her plea, the Court provided her with very specific

warnings at sentencing prior to entering judgment. Therefore, Masingene clearly could

have raised her ineffective assistance of counsel claim to challenge to her conviction as of

her February 13, 2013 sentencing, either through a direct appeal from the judgment or a

motion to vacate under 28 U.S.C. § 2255. See Colon v. United States, 708 F. App'x 125,

125—26(4th Cir. 2018)(citing United States v. Baptiste, 596 F.3d 214,216 n.l (4th Cir.

2010); United States v. Ubakanma,215 F.3d 421,424-25 (4th Cir. 2000)). Masingene

failed to file these challenges.

       Additionally, the record does not reflect that she would have experienced any

immigration consequences until she violated the terms of her supervised release. Simply

because ICE did not pursue her deportation until September 2018, does not amount to a

"sound reason[]... for fail[ing] to seek appropriate earlier relief." Rocky Mountain

Corp., 442 F. App'x at 876 (citation omitted). Masingene's "subjective uncertainty

regarding whether immigration authorities would initiate removal proceedings against her

does not qualify as a valid reason for waiting [nearly five] years to challenge her

conviction." Colon, 708 F. App'x at 126 (citing Mendoza v. United States, 690 F.3d 157,

160(3d Cir. 2012)). With her untimely petition, Masingene fails to establish the second

                                             12
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 13 of 19 PageID# 1112




requirement to seek relief by way of coram nobis. Accordingly, for this reason alone the

Petition for Writ ofError Coram Nobis may be denied.

       Masingene also fails to establish the fourth requirement and demonstrate the

alleged error of counsel was "ofthe most fundamental character." Bereano, 706 F.3d at

576(quoting Akinsade,686 F.3d at 252). "[A]n error 'ofthe most fundamental

character' is one that has 'rendered the proceeding itself irregular and invalid.'" Id.

(quoting United States v. Mayer,235 U.S. 55,69(1914)). Masingene contends that Ms.

Roberts' alleged failure to advise her that her guilty plea carried a risk of deportation was

ineffective assistance of counsel. To determine whether the error was "ofthe most

fundamental character," the Court must examine the merits of Masingene's ineffective

assistance of counsel claim to ascertain whether Masingene was prejudiced by counsel's

alleged error. Akinsade, 686 F.3d at 253.

       A convicted defendant demonstrates ineffective assistance of counsel by showing

that, first, counsel's representation was deficient and, second, the deficient performance

prejudiced the defense. Strickland v. Washington,466 U.S. 668,687(1984). Under

Padilla,"counsel must inform her client whether [her] plea carries a risk of deportation,"

thus, the Court assumes counsel was deficient."^ 559 U.S. at 374. The prejudice



^ Ms. Roberts avers that Masingene was not forthcoming about the fact that she was not a United
States citizen. (ECF No. 92, at Ex. F, at 1.) It is unclear when Ms. Roberts learned Masingene's
immigration status, but it occurred "late" or "more than a month" into her representation. (ECF
No,92-5 at 1.) Nevertheless, it appears that counsel was aware that Masingene was not a citizen
prior to entry of her guilty plea and should have advised Masingene of the immigration
consequences her guilty plea. See Padilla, 559 U.S. at 370(explaining that counsel was
deficient when the consequences ofthe plea "could easily be determined from reading the
removal statute, his deportation was presumptively mandatory, and his counsel's [false assurance
                                               13
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 14 of 19 PageID# 1113




component requires a convicted defendant to "show that there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine confidence in

the outcome." Strickland, 466 U.S. at 694. If the ineffective assistance of counsel claim

is readily dismissed for lack of prejudice, it is not necessary to determine whether counsel

performed deficiently. Id. at 697.

       In the context of a guilty plea, the Supreme Court modified the second prong of

Strickland to require a showing that "there is a reasonable probability that, but for

counsel's errors,[petitioner] would not have pleaded guilty and would have insisted on

going to trial." Hill v. Lockhart, 474 U.S. 52, 59(1985). Any assertion by Masingene

that she would not have pled guilty ifshe had received better assistance from counsel is

not dispositive ofthe issue. See United States v. Mora-Gomez,875 F. Supp. 1208, 1214

(E.D. Va. 1995). Rather,"[t]his is an objective inquiry and [highly] dependent on the

likely outcome of a trial had the defendant not pleaded guilty." Meyer v. Branker, 506

F.3d 358, 369(4th Cir. 2007)(internal citation omitted)(citing Hill, 474 U.S. at 59-60).

The Court looks to all the facts and circumstances surrounding a petitioner's plea,

including the likelihood of conviction and any potential sentencing benefit to pleading

guilty. See id. at 369-70. In conducting the foregoing inquiry, the representations ofthe

defendant, her lawyer, and the prosecutor during the plea proceedings,"as well as any

findings made by the judge accepting the plea, constitute a formidable barrier in any



that his conviction would not result in removal] was incorrect"). Padilla did not address the
issue of prejudice. See id. at 358.
                                                14
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 15 of 19 PageID# 1114




subsequent collateral proceedings." Blackledge v. Allison, 431 U.S. 63, 73-74(1977).

Thus,"[a]bsent clear and convincing evidence to the contrary, a defendant is bound by

the representations [she] makes under oath during a plea colloquy." Fields v. Att'y Gen.

ofMd,956 F.2d 1290, 1299(4th Cir. 1992)(citations omitted).

       Masingene fails to establish any prejudice resulting from counsel's failure to

ensure her client understood the immigration consequences of her guilty plea. Masingene

indicates that she "do[es] not think" that Ms. Roberts ever mentioned the immigration

consequences of her guilty plea or that she could be removed to DRC. (ECF No.92-5 at

3.) Ms. Roberts agrees she has no recollection of explaining that Masingene could be

deported. However, as discussed above,the Court told Masingene about the potential

deportation at the Rule 11 hearing, explicitly stating that, ifshe entered into the guilty

plea, she could be deported ifshe was not a United States citizen. (ECF No. 85 at 15.)

This was a true, and accurate warning by the Court. Masingene agreed under oath during

the plea hearing that she understood she could be deported. {Id.) Her subjective belief or

understanding at that time that she would be deported is insufficient to establish

prejudice. Rather, Masingene is bound by her statements under oath. See United States

V. Hernandez-Monreal,404 F. App'x 714, 715 (4th Cir. 2010)(explaining that a

defendant "affirmatively acknowledg[ing] his understanding that his plea 'could

definitely make it difficult, if not impossible, for [him] to successfully stay legally in the

United States'" sufficient to cure counsel's error).

       Masingene's decision to plead guilty was not based upon counsel's incorrect

advice that the offense of conviction was not a deportable offense, nor did she

                                              15
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 16 of 19 PageID# 1115




specifically plead guilty to an offense that was intended to remove immigration

consequences. In Padilla, and in several cases where the Fourth Circuit has granted

relief, counsel provided the defendant withfalse assurances that they would not be

deported ifthey pled guilty to a certain offense, and these assurances informed the

defendant's decision to plead guilty. In these instances, the Fourth Circuit found that the

district court's general warnings during the Rule 11 hearing that a defendant may face

immigration consequences were insufficient to cure the incorrect advice of counsel. See

Akinsade,686 F.3d at 248,250(finding counsel's explicit and plainly wrong assurances

that the defendant could not be deported if he pled guilty was an error ofthe "most

fundamental character," and a district court's "admonishment touch[ed] on the

consequence of deportation but[di]d not correct the particular misadvice given by

counsel"); of United States v. Swaby^ 855 F.3d 233,240(4th Cir. 2017)(finding that

counsel's "false assurance" that the defendant could not be deported for the offense in the

guilty plea that was specifically designed to avoid mandatory deportation prejudiced the

defendant).

       Here, Ms. Roberts did not provide affirmative misadvice that Masingene could not

be deported ifshe pled guilty and Masingene did not rely on any such misadvice in her

decision to enter her guilty plea. Rather, Ms. Roberts could not recall whether she

explained immigration consequences to her client. Thus, the Court's general warning

that Masingene could be deported^ ifshe was not a citizen should have tipped offa


^ In Swaby, a panel ofthe Fourth Circuit makes much ofthe fact that the district court did not
make it clear during the Rule 11 hearing that deportation was mandatory or "that he was
                                               16
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 17 of 19 PageID# 1116




reasonable defendant who knew that she was not a citizen^ to inquire further about these

consequences.


       Moreover, coupled with the district court's warning during the Rule 11 hearing,

Masingene fails to demonstrate that, but for counsel's allegedly deficient advice, she

would have pled not guilty and insisted on proceeding to trial. Masingene suggests that

"faced with the threat of being returned to a country where she... has no family, and

where she and her family experienced incredible violence. Petitioner would have gone to

trial."(ECF No.92, at 19.) However, Masingene's assertion is not dispositive ofthe

issue. See Mora-Gomez,875 F. Supp. at 1214. To the contrary, no reasonable defendant

in Masingene's position would have gone to trial. Had Masingene gone to trial, it was

highly likely that a jury would have convicted her oftransporting a minor in interstate

commerce with the intent that the individual engage in prostitution. Masingene traveled




pleading to a crime that rendered him automatically deportable," and instead, instructed the
defendant about a risk of deportation. 855 F.3d at 237-38,240. However,it also states that
deportation is not truly mandatory but,"is so likely for those convicted of an aggravated felony
that it is akin to 'mandatory deportation.'" 855 F.3d at 237(citing Akinsade,686 F.3d at 254). It
is unclear how a district court could ever advise a defendant during a Rule 11 hearing that
deportation will be mandatory, a fact that neither the Court, nor counsel could predict for certain
at thatjuncture. Indeed, as it tums out, advising Masingene that her deportation would be
mandatory would have turned out to be false, as she has been released and is not presently
subject to mandatory deportation. Accordingly, the Court's warning that she faced a risk of
deportation was an accurate statement.

^ Masingene contends that she thought of herself as from Alabama and that she "never
understood that[she] was not a citizen ofthis country." (ECF No. 92-5, at 2.) However,she
admits that she knew her family was from Africa, and that she remembers her parents taking a
test for citizenship, but she never took one "because she did not think she needed to do anything
else." (Id.) She contends that counsel told her that she was from the DRC.(Mat 3.) Thus, it is
clear that the two must have discussed that Masingene was not a citizen of the United States
during her criminal proceedings.
                                                17
 Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 18 of 19 PageID# 1117




  from Miami with a thirteen-year-old and assisted with teaching her how to engage in

  prostitution. Masingene also was implicated by the lead defendant and co-defendant who

  both pled guilty and agreed to cooperate. {See ECF No. 102 at 12.) Based on the

  evidence, she was clearly guilty ofthat offense. If convicted, Masingene would have

  faced a 10-year mandatory minimum sentence or up to life in prison and mandatory

  deportation. By pleading guilty to the criminal information that removed the offense

  involving transportation of a minor and waiving indictment, Masingene capped her

  sentencing exposure to 5 years ofincarceration. After receiving a downward variance,

  she was given a lenient 36-month sentence. Ms. Roberts still agrees that entering into the

  plea agreement was Masingene's best option. (ECF No. 92, at Ex. F, at 1.) Thus,

  Masingene fails to establish a reasonable probability that she would have pled not guilty

  and insisted on proceeding to trial if counsel had provided her with advice about the

  prospect of deportation. See Mora-Gomez,875 F. Supp. at 1214-15.

         Indeed, regardless whether Masingene ultimately pled guilty or had instead gone

  to trial, she would have faced immigration consequences because she is not a United

  States citizen.^ Masingene committed an aggravated felony—^a deportable offense—and

  fails to establish that, but for any deficient advice of counsel, she would have been able to

  avoid immigration consequences by proceeding to trial. As Masingene cannot show that


'Additionally, Masingene cannot show a reasonable probability that she could have negotiated a
 plea agreement that would have removed the potential for deportation. See Colon, 708 F. App'x
  125, 126. Masingene shows neither a "resolute intent to structure a plea agreement that avoided
 immigration consequences," nor a "reasonable probability 'that the prosecution would have
 accepted, and the court would have approved, a deal that had no adverse effect on [Masingene's]
 immigration status.'" Swaby,855 F.3d at 241 (quoting Kovacs v. United States, 744 F.3d 44,52
 (2d Cir. 2014).

                                                18
Case 3:12-cr-00144-HEH Document 114 Filed 11/17/20 Page 19 of 19 PageID# 1118




the alleged error ofcounsel was "ofthe most fundamental character," Bereano,706 F.3d

at 576 (citation omitted), she fails to demonstrate that she is entitled to coram nobis relief.

                                  III.    CONCLUSION


       As explained above, Masingene fails to satisfy the requirements for obtaining coram

nobis relief. Accordingly, the Petition for Writ of Coram Nobis (EOF No. 91) will be

denied. The action will be dismissed.


       An appropriate Order shall accompany this Memorandum Opinion


                                                   Henry B. Hudson
Date:ftoV,11^202.^                                 Senior United States District Judge
Richmond, Virginia




                                              19
